DETAILED ACTION
	This Office action is in response to the Request for Continued Examination and amendment filed September 20, 2022 by which claims 1, 8, and 14 were amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2022 has been entered.

Claim Rejections - 35 USC § 112
All pending claims are considered to be definite.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7; 8-13; and 14-20 stand rejected, based on the amendment filed March 10, 2022, under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,863,963 (Hardy ‘963) in view of U.S. Patent No. 6,142,316 (Harbour et al. ‘316).
With respect to claim 1, Hardy ‘963 discloses a product management display system (see Figure 58) comprising a tray (12) having a front end (at 674), a rear end (unnumbered - the end to the left in Figure 58), and a floor (unnumbered - the horizontal bottom portion in Figure 58) configured to support a plurality of product (not shown - similar to 70 in Figure 3), wherein the floor includes a plurality of grooves (696, 696), and wherein the floor defines a rounded end portion (along numeral 672) at a front end of the tray; a plurality of divider walls (18), wherein each divider wall (18) of the plurality of divider walls separates the tray into a product dispensing row (from left to right in Figure 58); and a forward retaining member (at numeral 680 in Figure 58), wherein the forward retaining member (at numeral 680 in Figure 58) extends between a pair of forward support posts (at numerals 684), wherein the forward retaining member (at numeral 680 in Figure 58) and the pair of forward support posts (at numerals 684) are formed as a unitary component, wherein the forward retaining member and the pair of forward support posts are transparent (i.e., “clear” - see column 18, line 1), and wherein the unitary forward retaining member (680) and the pair of forward support posts (684, 684) are configured to engage (via 694) the tray; with respect to claim 2, wherein the forward retaining member (680) is curved (see Figure 58); with respect to claim 3, wherein the forward retaining member (680) and the pair of forward support posts (684) are formed separately (see Figure 18) from the tray (12) and the dividers (18); with respect to claim 4, wherein the pair of forward support posts (684) are straight (see Figure 58); with respect to claim 5, wherein the dividers include a plurality of support columns (see Figure 58 - unnumbered); with respect to claim 6, wherein the plurality of grooves (696, 696) are evenly spaced; with respect to claim 7, further comprising at least pusher mechanism (not shown in Figure 58 - similar to 14 shown in Figure 1) configured to move product toward the front end of the tray (12) within the product dispensing row.
With respect to claim 8, Hardy ‘963 discloses the product management display system, as advanced above, comprising: the tray (12) having the front end, as advanced above, the rear end, as advanced above, and the floor configured to support a plurality of product, wherein the floor includes a plurality of grooves (696, 696), and wherein the floor defines the rounded end portion (along 672), as advanced above, at the front end of the tray; the plurality of divider walls (18), as advanced above, wherein each divider wall of the plurality of divider walls separates the tray into a product dispensing row as advanced above; the forward retaining member (680), as advanced above, wherein the forward retaining member extends between the pair of forward support posts (684, 684), as advanced above, wherein the forward retaining member (680) and the pair of forward support posts (684) are formed as the unitary component (see Figure 58)t, wherein the forward retaining member and the pair of forward support posts are transparent, as advanced above, and wherein the unitary forward retaining member (680) and the pair of forward support posts (684) are configured to engage (via 694), as advanced above, the tray (12) ; and a plurality of pusher mechanisms (not shown - as at 14 in Figure 1 - a plurality are shown in Figure 13) configured to move product toward the front end of the tray within the product dispensing rows; with respect to claim 9, wherein the forward retaining member is curved, as advanced above; with respect to claim 10, wherein the forward retaining member (680) and the pair of forward support posts (684) are formed separately (see Figure 58) from the tray and the dividers; with respect to claim 11, wherein the pair of forward support posts are straight (see Figure 58); with respect to claim 12, wherein the dividers include a plurality of support columns (unnumbered - see Figure 58); with respect to claim 13, wherein the plurality of grooves (696, 696) are evenly spaced.
With respect to claim 14, Hardy ‘963 discloses the product management display system comprising: the tray having the front end, the rear end, and the floor configured to support a plurality of product, as advanced above, wherein the floor includes the plurality of grooves, as advanced above, and wherein the floor defines the rounded end portion at a front end of the tray, as advanced above; the plurality of divider walls, as advanced above, wherein each divider wall of the plurality of divider walls separates the tray into a product dispensing row; the forward retaining member, as advanced above, wherein the forward retaining member extends between the pair of forward support posts, as advanced above, wherein the forward retaining member and the pair of forward support posts are transparent, and wherein the unitary forward retaining member and the pair of forward support posts are configured to engage the tray, as advanced above; and at least one pusher mechanism, as advanced above, configured to move product toward the front end of the tray within the product dispensing rows; with respect to claim 15, wherein the pair of forward support posts are formed as the unitary component, as advanced above; with respect to claim 16, wherein the forward retaining member is curved, as advanced above; with respect to claim 17, wherein the forward retaining member and the pair of forward support posts are formed separately from the tray and the dividers, as advanced above; with respect to claim 18, wherein the pair of forward support posts are straight, as advanced above; with respect to claim 19, wherein the dividers include a plurality of support columns, as advanced above; and with respect to claim 20, wherein the plurality of grooves are evenly spaced, as advanced above.
The claims differ from Hardy ‘963 in requiring: (a) the forward retaining member to extend beyond the rounded end portion (claims 1, 8, and 14), and (b) a rear retaining member, wherein the rear retaining member extends between a pair of rearward support posts (claims 1, 8, and 14).
Harbour et al. ‘316 teach a system (see Figure 16) comprising a forward retaining member (134) that extends beyond (see right end of Figure 8) a rounded end portion (at 26) of the tray, and a rear retaining member (unnumbered - see right, rear side of perspective view Figure 2, the horizontally extending portion of the back U-shaped back wall portion at numeral 20) wherein the rear retaining member extends between a pair of rearward support posts (unnumbered - see right, rear side of perspective view Figure 2, the right and left vertically extending portions, at numerals 70, 70, of the U-shaped back wall portion at numeral 20).
With respect to (a) and (b), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the forward retaining member (680) of Hardy ‘963 as extending beyond the rounded end portion (at 672), as well as providing the rear the retaining members and posts, as taught by Harbour et al. ‘316 (where 134 extends beyond 26), for increased support and stability of the product held therein. 

Response to Arguments
Applicant's arguments filed September 20, 2022 have been fully considered but they are not persuasive. In particular, Applicant has simply made a statement (see last sentence on page 6 of the “Remarks”) that “Both Hardy and Harbour fail to disclose, teach or suggest the additional limitations, and amended independent claims 1, 8, and 14 are patentable”. These claims were rejected, in the final Office action, mailed March 21, 2022, under Section 103 where Harbour et al. ‘316 was used to teach the “pair of rearward support posts” and “rear retaining member”. In the claims, as presented on March 10, 2022, the pair of rearward support posts were present in claims 1, 8, and 14 (e.g., in the last line of claim 1), and thus the Examiner set forth the rejection with the inclusion of these elements, but the claims were rejected under Section 112, 2nd paragraph, since the structural relationship was considered to be missing between the posts and retaining member. With the amendment filed September 20, 2022, Applicant has overcome the Section 112, 2nd paragraph rejection with the limitation pertaining to the support posts. However, since the rearward support posts were shown by Harbour et al. ‘316 in the previous Office action, and there are no arguments presented arguing such rejection, the Section 103 is considered to stand, and therefore the rejection(s) advanced above are the same as in the final office action, mailed March 21, 2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 


you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




September 28, 2022